Citation Nr: 0843875	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which, inter alia, 
denied the veteran's March 2005 claim for degenerative joint 
disease of the lumbosacral spine.

In November 2008, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge (video 
conference hearing); a copy of the transcript is associated 
with the record.

In January 2008, the veteran withdrew his March 2007 request 
for a hearing before a Decision Review Officer (DRO).  Also 
in that January 2008 letter, the veteran noted that the RO 
was providing him with a VA examination for his hearing loss, 
and that he was withdrawing his appeal for Total Disability 
and Individual Unemployability (TDIU).  In August 2008, the 
veteran confirmed that he was only appealing to the Board the 
issue of degenerative joint disease of the lumbosacral spine.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's degenerative joint disease of the 
lumbosacral spine and his active military service.






CONCLUSION OF LAW

The veteran's degenerative joint disease of the lumbosacral 
spine was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated May 2005, July 2005, and September 2005 were 
provided to the veteran before the September 2005 rating 
decision, and they satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed 
the veteran of what evidence was needed to establish his 
service connection claim, what VA would do and had done, and 
what evidence he should provide.  Those letters also informed 
the veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.  The Board notes that, 
in a June 2007 letter, W. P. Mahan, M.D., indicated that he 
was no longer in possession of his records, and that they 
were being kept by the Gessler Clinic.  In a March 2008 
letter, the Gessler Clinic informed VA that they had no 
records regarding the veteran.  Additionally, in September 
2005, Tampa General Hospital informed VA that it had no 
medical records regarding the veteran.  Furthermore, in March 
2007, VA contacted the office of Dr. J. B. Farrior, who is 
deceased and whose practice is now operated by his son.  A 
representative of the practice indicated that they have no 
medical records regarding the veteran.  Thus, VA has 
exhausted all reasonable efforts to locate the veteran's 
private medical records.  38 U.S.C.A. § 5103A(b)(3) (2008); 
38 C.F.R. § 3.159(c)(1) (2008).  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file, and the 
veteran has not contended otherwise.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided with such notice in May 2006.  However, since 
the veteran's claim is being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran contends in a June 2005 statement that he injured 
his back by slipping on a log in a Confidence Course, jumping 
off of tanks onto ice in Germany while carrying 70 pounds of 
gear, and crawling too close to an explosive charge in an 
infiltration course-all of which occurred during his time in 
service.  The veteran explained that he went on sick call for 
the Confidence Course fall, was diagnosed by a doctor as 
having a strained muscle, and was treated with pharmaceutical 
tablets containing aspirin, phenacetin, and caffeine (APC 
tablets).  The veteran further stated that, after jumping off 
of a tank in Germany, he got pain medication from a medic 
instead of going on sick call, and was given light duty.  The 
veteran also stated that he went to sick call as a result of 
triggering an explosive charge at an infiltration course, and 
was given more APC tablets by the treating physician.

In an August 2005 statement, the veteran explained that he 
retired from his job as schoolteacher because he had 
completed 30 years of service there.  He noted that he chose 
not to retire on disability because he would have lost 50 
percent of his benefits.  He also explained that, following 
his teaching career, he won election to the post of Road 
Superintendent, but that he lost a reelection campaign 
because he was unable to go from door to door in the 
community due to his back pain.

In a November 2008 hearing before the undersigned Veterans 
Law Judge, the veteran repeated his contentions regarding his 
injuries in service.  First, the veteran stated that he 
initially injured his back by slipping on a log in a 
Confidence Course, which occurred while he was in basic 
training at Fort Benning, Georgia, in 1950.  He again 
reported that he went to sick call as a result of his fall at 
the Confidence Course, and was treated with APC tablets.  
Second, the veteran stated that he reinjured his back while 
repeatedly jumping off of tanks onto icy roads while carrying 
75 to 80 pounds during his service in Germany.  He stated 
that he was treated by medics with APC tablets, and that he 
also "went on sick call out in the field several times."  
Third, the veteran mentioned having gone on sick call for his 
back condition while stationed in Hanoi, and having been 
treated only with APC tablets.

The veteran further stated in his video conference hearing 
that he sought treatment for his back from private physicians 
and orthopedic ever since leaving service in 1952.  He stated 
that they recommended back surgery, but that he wanted to 
avoid surgery and tried to manage without it.  In contrast to 
his August 2005 statement, the veteran stated at his November 
2008 video conference hearing that he quit teaching because 
of his back trouble.  The veteran stated that he had no back 
trauma after his time in service.  Finally, the veteran 
stated that he did not file a claim earlier because he had 
intended to reenter the service, and because "at that time, 
[he] didn't know it was as bad as it was.  [He] figured that 
it might have been a pulled muscle."

The veteran's service treatment records show no record of any 
back injury or treatment in service.  In his October 1952 
discharge examination, the veteran's spine and other 
musculoskeletal condition was reported as normal.

As noted above, the physicians whom the veteran named as 
having examined him shortly after service are either retired 
or deceased, and records of the veteran's condition at that 
time are unavailable.  VA has exhausted all reasonable 
efforts to locate the veteran's private medical records.  38 
U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(1).

The first records of a diagnosis of a back condition are a VA 
treatment record showing back pain in March 2005, and a 
diagnosis from his private physician, B. Coffey, M.D., of 
severe degenerative disc disease and persistent back pain, 
also in March 2005.  The veteran also has a December 2006 
diagnosis from Dr. Coffey of degenerative disc disease and 
severe arthritis, which cites a 1975 diagnosis of 
degenerative disc disease from Dr. Mahan, who is now retired.  
It is unclear whether Dr. Coffey had possession of Dr. 
Mahan's 1975 diagnosis in December 2006, or whether he was 
reporting it based on the veteran's recollection.  In either 
case, no pre-1975 diagnosis of a back condition is 
referenced, and no pre-2005 diagnosis of a back condition is 
of record.

The lack of any objective evidence of complaints, symptoms, 
or findings of a disability for many years after the period 
of active duty is itself evidence which tends to show that 
the condition did not first manifest during active duty.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
the nearly fifty-three year period between the veteran's 
completion of service in October 1952 and his March 2005 
claim suggest that his degenerative joint disease of the 
lumbosacral spine is not connected to any incident in 
service.  While the veteran explained during his November 
2008 hearing that he did not file a claim earlier because he 
had intended to reenter the service, and because he did not 
know the severity of his back condition, these reasons do not 
explain a fifty-three year waiting period.  First, the 
veteran waited well beyond his age of eligibility for 
reenlistment to file his claim.  Second, even if the veteran 
did not know of the extent of his back condition immediately 
after service, he should have known of his condition upon 
being diagnosed by the physicians and orthopedic surgeons 
whom he referenced visiting immediately after service in his 
November 2008 Board hearing.

While the veteran has degenerative joint disease of the 
lumbosacral spine, he does not have sufficient evidence 
showing a nexus between his current condition and any event 
or events in service.  The veteran does have two medical 
opinions from his private physician, Dr. Coffey, regarding 
the cause of his degenerative joint disease of the 
lumbosacral spine.  In the first opinion, dated March 2005, 
Dr. Coffey stated that the veteran "suffered an injury to 
his back as a result of falling off a war tank while 
performing his duties in the service, and it is my opinion 
that he needs surgery on his back."  In the second opinion, 
dated December 2006, Dr. Coffey stated the veteran 
"presently suffers from degenerative disc disease and severe 
arthritis, and has chronic recurrent back pain as a result of 
these conditions.  If this injury occurred during the 
patient's military service, it could certainly be the cause 
of his current physical modalities."

Determinations of credibility are within the province of the 
Board.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board must assess the credibility, and therefore the 
probative value, of proffered evidence of record.  In so 
doing, it may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Culver v. Derwinski, 3 Vet. App. 292, 
297-298 (1992).

A physician is competent to render medical opinions, but not 
to evaluate the credibility of the facts which underlie his 
medical opinions.  A medical opinion premised on an 
unsubstantiated account of the facts has no probative value.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Where the 
physician was not an eyewitness to the accident, his opinion 
regarding what actions or sequence of events caused the 
accident is outside the scope of his competence, and thus not 
probative.  Jones (Stephen) v. West, 12 Vet. App. 383 (1999).  
A physician's medical opinion may be discounted if it 
materially relies on a layperson's unsupported history as the 
premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991).  Here, Dr.Coffey offered no evidence to show 
that he had based his March 2005 opinion of the cause of the 
veteran's injuries on anything other than the veteran's 
description of the events.  Indeed, Dr. Coffey's December 
2006 opinion explicitly conditions his etiological opinion on 
the credibility of the veteran's assertions:  "If this 
injury occurred during the patient's military service, it 
could certainly be the cause of his current physical 
modalities." (Emphasis added.)  Because the veteran's 
private physician, Dr. Coffey has provided an etiological 
opinion which is merely conditional upon the events described 
by the veteran, it is not probative of whether the veteran's 
current condition was caused by an incident or incidents in 
service.

In his December 2006 letter, Dr. Coffey also cites an 
etiological opinion from the veteran's former physician, Dr. 
Mahan.  Dr. Coffey writes that "The patient had seen an 
orthopedist, Dr. W.P. Mahan, in...1975, at which time he was 
diagnosed with degenerative disc disease following a back 
injury while in service.  Dr. Mahan treated the patient for a 
couple of years during this period of time for back pain and 
degenerative disc disease stemming from a jumping injury 
sustained while in the war."  As noted above, it is unclear 
whether Dr. Coffey had Dr. Mahan's report, or whether he was 
merely restating the veteran's description of his visits to 
Dr. Mahan.  Even if Dr. Mahan did provide such an opinion, 
and even if it was available to Dr. Coffey, there is no 
evidence cited that would suggest that his opinion was based 
on any evidence other than the veteran's testimony.  
Moreover, Dr. Mahan is said to cite an "injury sustained 
while in the war," but, according to the veteran's DD Form 
214 and his description of his service, he did not serve in a 
war.  He served in Germany after World War II had ended, and 
he served in Hanoi before the Vietnam War had begun.  While 
the veteran did indeed serve during a period of war, there is 
no indication that he served in Korea, where the war was 
taking place. Consequently, Dr. Mahan's etiological opinion, 
if accurately recounted, appears to be based on nothing more 
than a questionable understanding of the veteran's reporting, 
and is therefore not probative of whether the veteran's 
current condition is attributable to an injury or injuries in 
service.  See Swann, Jones (Stephen), and Wood, supra.

In addition to the aforementioned medical opinions, the 
veteran also provided four lay statements regarding his 
condition.  The first, dated March 2005, comes from a fellow 
veteran, J.R.T., who served with the appellant during basic 
and advanced infantry training, and maintained contact with 
him thereafter.  J.R.T. stated that "I can specifically 
remember [the appellant] commenting that his back was giving 
him a great deal of pain when he was jumping off the tanks in 
the ice and snow."  J.R.T. further stated that the appellant 
"was a Staff Sergeant and knew he was in line for Master 
Sergeant, if he would extend his service for a year.  Due to 
the pain he endured, he decided to come home to the States to 
enroll in college instead."

The lack of contemporaneous medical evidence does not, by 
itself, render lay testimony not credible.  However, the 
Board, as finder of fact, may weigh the absence of 
contemporaneous medical records when assessing the 
credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Here, the Board notes that 
although J.R.T. describes himself as having served with the 
appellant during basic training, he makes no reference to the 
first back injury that the appellant, in his November 2008 
Board hearing, alleged occurred on a log in a Confidence 
Course during basic training.  Not only does J.R.T. not 
mention witnessing that alleged incident, he does not mention 
that alleged incident at all.    These facts, when combined 
with the absence of any contemporaneous medical records, 
render the J.R.T.'s 2005 statement of limited credibility.  
Moreover, J.R.T.'s statement is of little probative value, 
because he has no way of knowing whether the appellant's back 
pain in service is related to his current back pain, or 
whether the appellant's current back pain is age-related, or 
related to some other cause.

The second lay statement, dated April 2005, comes from 
another fellow veteran, J.A.S., who began his service at the 
same time as the appellant.  Because they were from the same 
county, they carpooled to their home county in Tennessee 
after completing basic training at separate locations in 
Georgia in late 1950 or early 1951.  J.A.S. stated that "I 
can remember [the appellant] having trouble with his back 
during the time we were stationed in Georgia.  He would ask 
me to drive his car so he could lay down in the back seat in 
an attempt to stop the pain [sic]."  J.A.S. further stated 
that he had visited the appellant in 1964, and "found him on 
sick leave due to the trouble he was having with his back."

As noted above, the Board, as finder of fact, may weigh the 
absence of contemporaneous medical records when assessing the 
credibility of lay evidence.  Buchanan, supra.  Here again, 
there are no contemporaneous medical records to corroborate 
J.A.S.'s letter.  Additionally, the statement from J.A.S. is 
of little probative value, because he has no way of knowing 
whether the appellant's back pain in service was related to 
his back pain in 1964, or is related to his current back 
pain.

The third lay statement, dated May 2005, comes from another 
fellow veteran, R.R., who related the following:  "I asked 
[the appellant] if he planned to stay in the [service].  He 
explained that he would if he could get his back straightened 
up.  I'm sure [the appellant] wanted to stay in service 
because he was already a Platoon Sergeant after only a year, 
a position that required the rank of Master Sergeant.  I 
could tell he was very uncomfortable because of his back, and 
remember asking him at the time if he had been on sick call.  
He explained that he had, and had been given some pain 
medication."  Here again, there are no contemporaneous 
medical records to corroborate R.R.'s letter.  Additionally, 
the statement from R.R. is of little probative value, because 
he has no way of knowing whether the appellant's back pain in 
service is related to his current back pain.

The fourth lay statement, dated June 2005, comes from the 
veteran's daughter.  She wrote "to verify that [the veteran] 
has had trouble with the disks in his back throughout his 
adult life."  The veteran's daughter related one incident 
which "occurred in the late 1960s," in which the veteran's 
"back hurt so much that I had to go into the house and bring 
my mother out to the car to help get him out of the 
vehicle."  The veteran's daughter further stated that 
"[t]he original injury occurred while [the veteran] was in 
service....He saw several physicians about the recurring 
trouble.  I can remember him being seen by Dr. John, Dr. 
Stebbens, and Dr. Mahan....The diagnosis was always the same: 
'a squashed disk'.  Dr. Mahan prescribed traction for three 
days a week, for a period of three weeks.  Had this treatment 
not worked, he told [the veteran] he would have to perform 
surgery.  Fortunately, the traction provided [the veteran] 
with enough relief to regain a sense of normalcy.  These 
events occurred frequently, and he still has discomfort 
now."

Again, there are no contemporaneous medical records to 
corroborate the veteran's daughter's letter.  Additionally, 
her statement is of little probative value, because she has 
no way of knowing whether the veteran's back pain in service, 
which she does not claim to have observed, is related to his 
back pain in the late 1960's, or to his current back pain.  
Moreover, she does not state whether or on what basis the 
veteran's physicians might have related the veteran's disc 
condition to his time in service.  Although she opines that 
the veteran's current back condition is related to his time 
in service, as a layperson with no apparent medical expertise 
or training, she is not competent to comment on the etiology 
of a medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The evidence of record does not warrant providing the veteran 
with a VA medical examination for the purpose of disability 
compensation.  Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  In 
this case, the information and evidence of record does not 
establish that the veteran suffered an event, injury or 
disease in service.  To the contrary, his service treatment 
records and separation examination show no evidence of any 
back injury.  Moreover, although a VA examiner could find 
that the veteran currently has degenerative joint disease of 
the lumbosacral spine, a VA examiner could not determine 
whether that condition was caused by an incident in service 
without resorting to mere speculation, because there is no 
documentation of an injury in service.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for degenerative 
joint disease of the lumbosacral spine; it follows that the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
veteran's claim is denied.


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


